               Case 1:21-cv-00475-LAK Document 24 Filed 01/19/21 Page 1 of 1

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


                                                    Plaintiff,
       MAZON: A Jewish Response to Hunger, et
       al.
                                                                       Case No. 21-cv-475


       U.S. Department of Health and Human
       Services, et al.
                                                    Defendant.




                   Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
     General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
     to evaluate possible disqualification or recusal, the undersigned counsel for
                                                        (a private non-governmental party)

     certifies that the following are corporate parents, affiliates and/or subsidiaries of
     said party, which are publicly held.




      None.




              1/19/2021                                          /s/ Jeffrey B. Dubner




                                                                                     JD4545




Form Rule7_1.pdf SDNY Web 10/2007
